Title: To Thomas Jefferson from Benjamin Henfrey, 1 December 1807
From: Henfrey, Benjamin
To: Jefferson, Thomas


                        
                            Sir
                            
                            Wythe Courthouse Decr 1st 1807—
                        
                        
                             I beg leave with every Sentiment of defference & respect to have the Honor of addressing
                            you as a private Gentleman and particularly as the friend to usefull improvements and discoveries
                        
                             The Subject that occasions my takeing the liberty of intruding upon your time at this
                            important time is A Very Considerable bank of Sulphur Ore Which I have lately discovered and from which I have reason to
                            think that Sulphur may be made in quantity to supply the whole demand of the U.S.—I know Sir that it is totally unecessary
                            for me to enlarge on the importance of that article to you there being no Sulphur works at present on this Continent I
                            Shall therefore briefly State that to Obtain the Sulphur on the Cheapest plan will require an Expensive Furnace and which
                            my funds at present are not equal to I shall want the Aid of a 1000 Dolls. Which if you deem
                            proper to Order or reccomend to be furnished me I expect that I can give Such Security as will be satisfactory to the
                            Officer in whose department it may be—
                        
                             Should my discovery be deemed worthy of Your notice I will Contract to supply the Government
                            with Sulphur, Musket & Cannon Powder all which I will engage shall be of
                            such Strength & quality as shall give intire satisfaction
                        
                             I have only to add that if you Sir think my discovery worthy of Consideration that I shall
                            esteem it a particular favor if you will direct the Gentleman in Whose department it may be, to write me And inform me
                            What proofs he will require of my being Able to furnish a quantity of the Above articles also the mode of Security he will
                            require as it will not be in my power to bring the discovery forward without the Aid I have before noted I have the Honor
                            to be With every Sentiment of Veneration & respect— 
                  Sir Your Obedt. And Most Humble Servant
                        
                            Benjin Henfrey
                            
                        
                        
                            My address Care of the Postmaster Wythe Court House Virginia
                     PS Presuming that you will remember haveing honoured my Thermo Lamps With a Vissit I may Venture to hope that it will give you Satisfaction to be informed that Various Experiments have Convinced me that the Lamps may be applied With all the requesite degree of Safety to Light Houses for the Sea Coast, and the Saveing will be Very Considerable—
                     I renewed my application to Mr. Gallatin a few months ago thro Doctr Thornton and Calculate on Coming to Washington next fall to fit up an apparatus to prove by actual experement that the Thermo Lamps may be made to answer many usefull Purposes—18 months ago I discovered a Considerable Bank of Gypsum on the Holston near the great Salt Works it proves to be Equal to the French on Nova Scotia.
                            
                        
                    